Citation Nr: 0117488	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right acromioclavicular joint, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for traumatic arthritis of the right 
acromioclavicular joint from 10 percent to 20 percent 
disabling.  The RO also granted service connection for 
tinnitus and assigned an initial noncompensable disability 
evaluation.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) addressed the issue of 
"staged" ratings and distinguished between dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in the tinnitus claim) and a claim for an 
increased rating of a service connected disability (as in the 
right shoulder claim).  The Board will address this decision 
consistent with the Court's holding in Fenderson.

The Board addresses the claim for an increased rating for 
traumatic arthritis of the right acromioclavicular joint in 
the remand following this decision.


FINDINGS OF FACT

The veteran manifests recurrent tinnitus.



CONCLUSION OF LAW

The criteria for a 10 percent rating for tinnitus have been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, §4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for tinnitus.  On VA audiology examination, dated in 
December 1999, the veteran complained of hearing tinnitus 
"every now and then."  At that time, the examiner commented 
that significant tinnitus was not reported and opined that 
tinnitus of his degree was not considered recurrent.  In a 
later received statement, the veteran indicated that he 
failed to tell the VA audiologist that his tinnitus recurred 
on an "almost daily" basis.  His other clinical records of 
file are negative for complaint or treatment for tinnitus.

A 10 percent rating is warranted for recurrent tinnitus since 
the effective date of the grant of service connection.  
38 C.F.R. § 4.88a, Diagnostic Code 6260 (2000).  The Board 
notes that the veteran is competent to describe symptoms such 
as ringing in the ears.  See generally Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  According to his recent statements, 
he manifests tinnitus on a daily basis.  While his 
description of the frequency of the tinnitus given to the VA 
examiner in December 1999 suggests a less frequent 
occurrence, the Board finds that the evidence of record 
regarding this material fact stands in relative equipoise.  
As such, the Board exercises the benefit of the doubt in 
favor of the veteran by finding that he manifests recurrent 
tinnitus.  Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b)).

In so concluding, the Board notes that the 10 percent rating 
granted is the maximum schedular rating allowable for 
tinnitus.  The veteran has not argued, and the evidence does 
not reflect, that his tinnitus presents such an unusual or 
exceptional disability picture as to require referral for 
extra-schedular consideration.  See 38 C.F.R. § 3.321(b) 
(2000).  Thus, the Board is unable to identify a basis to 
grant a higher rating.  Therefore, the Board finds that the 
new duty to assist and notice requirements of the VCAA, 
enacted into law during the pendency of this appeal, have 
been complied with.  See generally VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the Board finds that no 
prejudice accrues to the veteran in adjudicating his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

A 10 percent rating for tinnitus is granted, subject to 
regulations governing the award of monetary benefits.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service connected traumatic 
arthritis of the right acromioclavicular joint.  He primarily 
complains of painful motion with everyday use with additional 
loss of range of motion, weakness and stiffness during 
episodic flare-ups of disability.  The Board notes that his 
January 2000 VA orthopedic examination report did not 
express, in terms of additional loss of degrees of motion, 
the extent of any functional loss of use of right shoulder 
due to pain, incoordination, weakness, and fatigability with 
use.  See 38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the Board must remand this 
case as the examination report is inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).  See Abernathy v. Principi 
, 3 Vet App 461 (1992).

On remand, the RO should obtain the veteran's VA clinical 
records of treatment since June 1999.  The RO should also 
ensure all development warranted under the VCAA is completed.  
Upon completion of any additional development, the RO should 
schedule the veteran for VA examination, with benefit of 
review of the claims folder, in order to determine the 
current nature and severity of his right shoulder disability, 
to include the extent, if any, of functional loss of use due 
to pain, more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability with use in terms 
of additional gain or loss of degrees of motion.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
clinical records of treatment since June 
1999.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Following completion of the foregoing 
development, the RO should then schedule 
the veteran for VA examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his right shoulder disability.  
In addition to addressing the range of 
motion of the right shoulder, the examiner 
is requested to specifically address the 
extent, if any, of functional loss of use 
of the right shoulder due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of  
motion.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



